Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hwang et al. (US 2012/0007230, from hereinafter “Hwang”) in view of Kang et al. (US 2011/0283034, from hereinafter “Kang”).




Re Claim 1, Hwang discloses in Figs. 1-11, a semiconductor device comprising:
a conductive pad (107) having a first width; 
a passivation layer (109) over the conductive pad, wherein the passivation layer directly contacts the conductive pad;
a protective layer (113) over the passivation layer, wherein the protective layer directly contacts the conductive pad;
an under-bump metallization (UBM) layer (117) directly contacting the conductive pad; and a conductive pillar (123) on the UBM layer; and
a cap layer over the conductive pillar.

Hwang fails to disclose:
wherein the UBM layer has a second width greater than the first width.
wherein a maximum width of the conductive pillar is the second width.

However, Kang discloses in Fig. 6:
an under-bump metallization (UBM) layer (145b) directly on a conductive pad (104), 
wherein the UBM layer has a second width (d1) greater than the first width of the conductive pad.
Therefore, the claim would have been obvious to one of ordinary skill in the art at the time the invention was made because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, and “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.” KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).  See also, Pfizer Inc. v. Apotex Inc., 82 USPQ2d 1852 (Fed. Cir. 2007).

Re Claim 2, Hwang discloses, further comprising a cap layer (127) over the conductive pillar, wherein the cap layer exposes sidewalls of the UBM layer [0018].

Re Claim 3, Hwang as modified by Kang fails to disclose, wherein the second width is at least 10% greater than the first width.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Re Claim 4, Hwang discloses, wherein the passivation layer directly contacts a sidewall of the conductive pad.

Re Claim 5, Hwang discloses, wherein the protective layer directly contacts a top surface of the conductive pad.

Re Claim 6, Hwang discloses, further comprising a solder layer (133) over the conductive pillar [0019].

Re Claim 7, Hwang discloses, wherein the protective layer separates the UBM layer from the passivation layer.



Re Claim 8, Hwang discloses in Fig. 10, wherein the conductive pillar has a non-uniform thickness. 

Claims 9 and 11-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hwang, and further in view of Kuechenmeister et al. (US 2010/0164098, from hereinafter “Kuechenmeister”)

Re Claim 9, Hwang discloses in Figs. 1-11, a packaging assembly, comprising: a semiconductor device, wherein the semiconductor device comprises: 
a conductive pad (107) having a first width, 
a conductive pillar (123) over the conductive pad, wherein the conductive pillar has a second width, and a cap layer (127) over the conductive pillar.
Hwang fails to disclose:
a substrate, wherein the substrate comprises: 
a conductive region, and a mask layer over the conductive region, wherein the mask layer defines an opening exposing a portion of the conductive region; and
 a joint structure electrically connecting the conductive pillar and the conductive region, wherein the joint structure extends through the opening.

However, Kuechenmeister discloses in Fig. 2h and [0046]:
a substrate (271), wherein the substrate comprises: 
a conductive region (wiring system 280 [0036]), and a mask layer (283) over the conductive region, wherein the mask layer defines an opening exposing a portion of the conductive region; and
a joint structure (264) electrically connecting a conductive pillar (261) and the conductive region, wherein the joint structure extends through the opening.

Therefore, the claim would have been obvious to one of ordinary skill in the art at the time the invention was made because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, and “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.” KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).  See also, Pfizer Inc. v. Apotex Inc., 82 USPQ2d 1852 (Fed. Cir. 2007).

Re Claim 11, Hwang discloses, wherein the cap layer (127) exposes sidewalls of the conductive pillar (123).

Re Claim 12, Hwang discloses, wherein the semiconductor device further comprises a protective layer (113) over the conductive pad, and the protective layer directly contacts the conductive pad.

Re Claim 13, Hwang discloses, further comprising an under bump metallurgy (UBM) layer (117), wherein the UBM layer directly contacts the conductive pad. 

Re Claim 14, Hwang/Kuechenmeister fails to disclose, wherein the opening has a third width less than the first width.
However, the claim would have been obvious to one of ordinary skill in the art at the time the invention was made because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, and “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.” KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).  See also, Pfizer Inc. v. Apotex Inc., 82 USPQ2d 1852 (Fed. Cir. 2007).

Re Claim 15, Hwang/Kuechenmeister fails to disclose, wherein a ratio between the third width and the second width ranges from about 0.7 to about 0.8.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Re Claim 16, Kuechenmeister discloses, wherein the joint structure comprises a solder layer [0046].

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hwang in view of Kuechenmeister, and further in view of Kang.

Re Claim 10, Hwang/Kuechenmeister fails to disclose, wherein the second width is greater than the first width.
However Kang discloses in Fig. 6:
wherein a conductive pillar (146B) has a second width (d1) greater than the first width of the conductive pad (104).

 Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Claims 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kang.

Re Claims 18, 19 and 20, Kang fails to disclose:
wherein a ratio between the first width and the pitch ranges from about 0.5 to about 0.6.
wherein a ratio between the second width and the pitch ranges from about 0.65 to about 0.8.
wherein a ratio between the second width and the first width is greater than 1.1.

However, it would have been obvious to one of ordinary skill in the art at the time the invention was made, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.











Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim 17 is rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Kang.

Re Claim 17, Kang discloses in Fig. 6 and [0079], a semiconductor device comprising:
a plurality of conductive pads (104), wherein each conductive pad of the plurality of conductive pads (146b) has a first width;
a passivation layer (132) over each of the plurality of conductive pads, wherein the passivation layer directly contacts each of the plurality of conductive pads;
a protective layer (134) over the passivation layer, wherein the protective layer directly contacts each of the plurality of conductive pads;
a plurality of under-bump metallization (UBM) layers (145b), wherein each UBM layer of the plurality of UBM layers directly contacting a corresponding conductive pad of the plurality of conductive pads, and each of the plurality of UBM layers has a second width (d1) greater than the first width; and
a plurality of conductive pillars (146b), wherein each conductive pillar of the plurality of conductive pillars is on a corresponding UBM layer of the plurality of UBM layers, and adjacent conductive pillars of the plurality of conductive pillars are separated by a pitch.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARVIN PAYEN whose telephone number is (571)270-7435.  The examiner can normally be reached on Monday-Thursday, Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571)272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARVIN PAYEN/Primary Examiner, Art Unit 2816